Citation Nr: 0822476	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  06-35 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for service-connected 
subluxation C6-C7, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and R.P.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in May 2008.  A transcript of 
this hearing has been associated with the claims file.

At the veteran's Travel Board hearing, he veteran submitted 
additional evidence to the Board consisting of a written lay 
statement from his spouse and a report from Dr. W.P.  The 
veteran has waived initial RO consideration of this evidence 
and the Board, therefore, will consider it in the first 
instance.  38 C.F.R. § 20.1304(c) (2007).  


FINDING OF FACT

The competent medical evidence shows that all ranges of 
motion of the cervical spine were limited compared with what 
VA considers to be normal, including forward flexion, which 
was shown to be less than 15 degrees.


CONCLUSION OF LAW

The schedular criteria for a disability rating of 30 percent 
for service-connected subluxation C6-C7 have been 
approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, Diagnostic Code 5237 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159(a)-(c) (2007).  VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).    

For an increased-compensation claim, VCAA requires, at a 
minimum, that VA notify the claimant that the evidence 
demonstrates a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life.  Vazquez-Flores v. Peake 22 Vet. 
App. 37 (2008).  The notice must also provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id.  

The Board finds that VA has no further duty to notify prior 
to Board adjudication.  In correspondence dated in December 
2005, the RO advised the veteran of what the evidence must 
show to establish entitlement to an increased rating for his 
service-connected subluxation C6-C7.  The RO advised the 
veteran of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  The RO 
also requested that the veteran send any evidence in his 
possession that pertained to the claim.   

In correspondence dated in May 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  In regards to assigning a disability rating, 
the RO informed the veteran that VA considered the nature and 
symptoms of the condition, severity and durations of the 
symptoms, and impact of the condition and symptoms on 
employment.  The RO also provided examples of evidence that 
the veteran should submit that might affect how VA determined 
a disability rating.  This correspondence satisfied the 
notice requirements for increased ratings claims identified 
by the Court in Vazquez-Flores v. Peake 22 Vet. App. 37 
(2008).  

Although the AOJ did not provide fully compliant notice until 
after initial adjudication of the claim, it readjudicated the 
claim and issued a statement of the case in October 2006.  
The issuance of such notice followed by a readjudication of 
the claim remedied any timing defect with respect to issuance 
of compliant notice.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376-77 (2006).  

The RO again provided notice to the veteran in compliance 
with Vazquez-Flores v. Peake in correspondence dated in April 
2008.  In that correspondence, the RO informed the veteran of 
the specific criteria applicable for rating his service-
connected disability.  The RO also informed the veteran what 
type of evidence was considered in determining the disability 
evaluation and gave examples of evidence that he should tell 
VA about that might affect his disability rating.  

The veteran has also demonstrated actual knowledge of the 
type of evidence necessary to support a claim for an 
increased rating for his service-connected spine disability.  
For example, in his notice of disagreement, dated in May 
2006, he asserted that his service-connected disability 
limited his ability to work, lessened his quality of life, 
and that he was entitled to a rating in excess of 20 percent.  
At his Travel Board hearing, he and his wife described how 
the service-connected cervical spine disability effected his 
ability to work and conduct activities of daily living.  
Specifically, the veteran described an inability to drive a 
car in reverse, which he had to do at work.  The veteran's 
spouse explained how the veteran had difficulties dressing, 
working, and doing chores around the house.  Thus, the 
veteran demonstrated actual knowledge that he needed to show 
worsening or increase in severity of the disability and the 
effect that worsening had on his employment and daily life.  
Such knowledge cures any timing or content defects of the 
notice as it pertains to the veteran's increased rating 
claim.  Goodwin v. Peake, 22 Vet. App. 128, 134 (2008).  

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO has obtained the veteran's service medical 
records and provided the veteran with a VA examination.  The 
veteran has not made either the RO or the Board aware of any 
other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.1 
(2007).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2007).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2007).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2007).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2007).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use." DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2007).

The veteran's cervical spine disability is currently rated as 
20 percent disabling pursuant to Diagnostic Code 5237, for 
cervical strain.  All Diagnostic Codes for spine disabilities 
are to be rated under the General Rating Formula for Diseases 
and Injuries of the Spine (General Rating Formula), unless 
intervertebral disc syndrome is rated pursuant to Diagnostic 
Code 5243.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2007).  Under the General Rating Formula, a 30 percent 
rating is warranted when forward flexion of the cervical 
spine is 15 degrees or less; or there is favorable ankylosis 
of the entire cervical spine.  Id.  A 40 percent rating is 
assigned for unfavorable ankylosis of the entire cervical 
spine.  Id.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen, dyspnea or dysphagia; altantoaxial or 
cervical subluxation or dislocation; or neurological symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula, Note (5) (2007).  

Analysis

The medical evidence pertaining to the severity of the 
veteran's service-connected cervical spine disability is 
found in a VA examination report, physical therapy evaluation 
notes from Spaulding Rehabilitation Hospital, a report from 
private practice physician Dr. W.P., and a March 2008 
radiology report including interpretation of a magnetic 
resonance imaging (MRI).  Upon reviewing this medical 
evidence, in conjunction with lay statements offered by the 
veteran and his wife, the Board concludes that the criteria 
for a 30 percent rating have been approximated.

The Board places a substantial amount of weight on the report 
from Dr. W.P., dated in May 2008.  In that report, the doctor 
thoroughly discussed the veteran's pertinent medical history, 
including his in-service fracture at C6-C7.  The doctor also 
discussed records of more recent treatment, including the 
physical therapy evaluation notes from Spaulding 
Rehabilitation Hospital, and an MRI report, dated in May 
2008.  Finally, the doctor discussed the veteran's subject 
complaints and objective examination findings.   

Regarding current examination findings, Dr. W.P. described 
the veteran's cervical spine range of motion to be "markedly 
decreased" in all directions.  Specifically, he noted the 
veteran to have only 5 degrees of forward flexion and 
extension.  The doctor estimated the veteran's lateral range 
of motion be about 15 percent.  The doctor concluded that 
based on the history, examination, and radiologic studies, 
the veteran fell into a category of forward flexion of the 
cervical spine at 15 degrees or less; or favorable ankylosis 
of the entire cervical spine for a 30 percent rating under 
the VA regulations.

The Board is mindful that the other medical evidence in the 
file failed to demonstrate the veteran's cervical spine 
disability strictly satisfied the criteria for a 30 percent 
rating under the General Rating Formula.  Neither the 
physical therapy evaluation notes from Spaulding 
Rehabilitation Hospital nor the VA examination report, which 
was dated in January 2006, showed that forward flexion of the 
cervical spine was 15 degrees or less, or that the cervical 
spine was fixed in any position (ankylosed) as required for a 
30 percent rating.  Despite that this evidence did not 
demonstrate strict satisfaction of the 30 percent rating 
criteria, the Board finds that when considering this 
evidence, it is clear that the veteran's disability picture 
more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7 (2007).  

In the VA examination report, Dr. M. described the veteran's 
cervical rotation and tilt as "extremely limited."  The 
veteran was only able to rotate to the right and left 15 
degrees.  Normal rotation for VA compensation purposes is to 
80 degrees on both right and the left.  38 C.F.R. § 4.71a, 
Plate V, Range of Motion of Cervical and Thoracolumbar Spine 
(2007).  Head tilt was only to 10 and 15 degrees to the right 
and left respectively; normal range of this motion is to 45 
degrees bilaterally.  Id.  Dr. M. described this as 
"markedly limited."  The ranges of motion reported in the 
physical therapy notes were greater than those reflected in 
the VA examination report, but they still reflected a 
limitation compared with what VA considers normal.  Moreover, 
the therapist described the veteran's cervical spine range of 
motion as "quite limited."  These findings are not 
inconsistent with a 30 percent rating.

Last, the Board has considered the lay statements offered by 
the veteran and his spouse.  At his Travel Board hearing, the 
veteran described difficulties his service-connected cervical 
spine disability presented to him as an automobile 
salesperson.  Specifically, the veteran explained how it was 
difficult for him to back up a car, which is something he had 
to do daily.  

At the Travel Board hearing and in a written statement 
submitted to the Board, the veteran's spouse, R.P., 
reiterated what the veteran had said and added that she 
witnessed the veteran struggle with various activities around 
the house.  Specifically, R.P. described how the veteran 
often looked as if he were in pain, did not sleep well, and 
was constantly rubbing his neck. 

Both the veteran and his wife are competent to provide 
statements capable of lay observation, such as those offered 
here.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Moreover, the Board finds these statements to be credible 
because they were consistent with the objective medical 
findings.  Thus, they are reliable indicators of the severity 
of the veteran's current condition.  

The Board has also considered whether a 40 percent rating is 
warranted, but finds that it is not.  Neither the veteran's 
lay statements nor the objective medical evidence suggest 
that that the veteran's cervical spine disability was 
characterized by unfavorable ankylosis, as necessary for a 40 
percent rating.  38 C.F.R. § 4.71a, General Rating Formula 
(2007).  

Essentials of Evaluative Rating

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected cervical spine 
disability causes marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent period of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The Board emphasizes that the 
percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1 (2007).  In the instant case, to the extent that 
the veteran's service-connected cervical spine disability 
interferes with his employability, the currently assigned 
rating adequately contemplates such interference, and there 
is no evidentiary basis in the record for a higher rating on 
an extraschedular basis.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2007) for assignment of 
an extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).


ORDER

A 30 percent rating is granted for service-connected 
subluxation C6-C7, subject to the law and regulations 
controlling the award of monetary benefits. 


____________________________________________
ROBERT SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


